ON REHEARING
WRIGHT, Presiding Judge.
By motion for rehearing, appellee has complained of our direction to the trial court upon remand to determine the liability of appellant under his supersedeas bond. Appellee is correct that under § 12-22-72, Code of Alabama 1975, it is the responsibility of this court, upon an affirmance, to enter judgment against the obligors on the supersedeas bond. We therefore withdraw from our original opinion such direction to the trial court and enter judgment for all costs, interest, and ten percent penalty on all amounts determined by the trial court to have been superseded by bond, together with a $500 attorney fee for appellee on appeal.
ON MOTION FOR REHEARING, OPINION EXTENDED; FURTHER REHEARING DENIED.
BRADLEY and HOLMES, JJ., concur.